Citation Nr: 0945417	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for malunion fracture of 
the right ulnar styloid (hereinafter, "right wrist 
disorder"), currently rated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (V)A Regional Office (RO) in 
San Juan, Puerto Rico, which granted an increased rating of 
20 percent for the Veteran's service-connected right wrist 
disorder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In October 2007, the Board remanded this case for additional 
development to include obtaining relevant VA and private 
medical records, and to accord the Veteran a new VA 
examination of his service-connected right wrist disorder.  
Additional records were obtained, and the Veteran underwent a 
new examination in June 2009.  Therefore, the Board finds 
that the remand directives have been completed, and, as such, 
a new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected right wrist disorder is 
not manifested by ankylosis; nonunion of the radius and ulna, 
with flail false joint; nonunion of the ulna in the upper 
half, with false movement; nor nonunion of the radius in the 
lower half, with false movement.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected right wrist disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5210-5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in June 2004, 
which is clearly prior to the November 2004 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification via letters dated in November 2007, 
June 2008, and June 2009, followed by readjudication of the 
appeal by an September 2009 Supplemental Statement of the 
Case which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the November 2007 and June 2009 letters 
included information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the June 2007 Board hearing.  Nothing indicates the Veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  Moreover, he was 
accorded VA medical examinations regarding this case in 
September 2004 and June 2009 which included detailed findings 
as to the symptomatology of his service-connected right wrist 
disorder.  The Veteran has not identified any inaccuracies 
with respect to the findings of these examinations; he has 
not indicated the disability has increased in severity since 
the most recent examination, and the findings are consistent 
with the treatment records on file.  Accordingly, the Board 
finds that these examinations are adequate for resolution of 
this case.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  



Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, in addition to the service-connected 
right wrist disorder, the Veteran also has impairment from 
nonservice-connected carpal tunnel syndrome.  However, no 
competent medical evidence is of record which distinguishes 
the symptomatology of the nonservice-connected carpal tunnel 
from the service-connected right wrist disorder.  In fact, 
the June 2009 VA examiner indicated that he could not resolve 
this issue without mere speculation, noting that both 
conditions had similar symptomatology.  Therefore, for the 
purpose of adjudicating this case, the Board will consider 
all of the Veteran's right wrist impairment as being due to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA adjudicators are precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does 
so.).
 
The Diagnostic Codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5213 through 
5230.  In this case, the evidence shows that the Veteran is 
right-handed, and thus the ratings for the major, or 
dominant, hand apply.

The Board acknowledges that the Veteran's experiences pain 
and limitation of motion of his right wrist.  However, the 
issue is whether his pain is of such severity as to warrant a 
rating in excess of the 20 percent evaluation currently in 
effect.

Normal range of motion for the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5215 provides that for limitation of motion 
of the wrist to less than 15 degrees of dorsiflexion or where 
palmar flexion is limited in line with the forearm, a 10 
percent evaluation is for assignment for both the major and 
minor extremity.  However, this Code does not provide for a 
rating in excess of 10 percent.  Therefore, this Code does 
not apply to the Veteran's claim for a rating in excess of 20 
percent.  

Diagnostic Code 5214 does provide for ratings in excess of 20 
percent for wrist ankylosis.  38 C.F.R. § 4.71a.  In this 
case, however, the competent medical evidence does not 
reflect that the Veteran has been diagnosed with ankylosis of 
the right wrist.  In fact, the June 2009 VA examination 
specifically stated there was no wrist ankylosis.  
Consequently, this Code is not applicable to the current 
case.  

The Board further notes that, even if the Veteran were 
diagnosed with ankylosis, he would still not be entitled to a 
rating in excess of 20 percent.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic 
Code 5214, a 30 percent disability evaluation is warranted 
when there is favorable ankylosis in 20 to 30 degrees 
dorsiflexion in the major wrist.  A 40 percent disability 
evaluation is contemplated for ankylosis of the major wrist 
in any other position, except favorable.  A 50 percent rating 
is assigned for ankylosis of the major wrist when ankylosis 
is unfavorable, in any degree of palmar flexion, or with 
ulnar or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic 
Code 5214.

In this case, the September 2004 VA medical examination found 
the Veteran to have right wrist dorsiflexion to 45 degrees, 
with pain beginning at 45 degrees; palmar flexion to 35 
degrees; radial deviation to 25 degrees; and ulnar deviation 
to 20 degrees.  The more recent June 2009 VA medical 
examination showed right wrist dorsiflexion, on initial 
testing, to 35 degrees; palmar flexion to 20 degrees; radial 
deviation 8 degrees; and ulnar deviation to 5 degrees.  On 
repetitive testing, dorsiflexion was reduced to 32 degrees; 
palmar flexion to 15 degrees; radial deviation to 5 degrees; 
and ulnar deviation to 4 degrees.

The current 20 percent rating is assigned pursuant to 
Diagnostic Code 5211.  In addition, the RO also considered 
the applicability of Diagnostic Codes 5210 and 5212.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  38 
C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side and 10 percent for the 
minor side; nonunion of the ulna in the lower half is rated 
20 percent for the major side and 20 percent for the minor 
side; nonunion of the ulna in the upper half, with false 
movement, without loss of bone substance or deformity is 
rated 30 percent for the major side and 20 percent for the 
minor side; nonunion of the ulna in the upper half, with 
false movement, with loss of bone substance (1 inch (2.5 cms) 
or more) and marked deformity is rated 40 percent for the 
major side and 30 percent for the minor side.  38 C.F.R. § 
4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity is rated 30 percent disabling for the 
major side and 20 percent for the minor side; nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent disabling for the major side and 30 
percent for the minor side.  38 C.F.R. § 4.71a.

In this case, the Veteran's service-connected right wrist 
disorder is not manifested by nonunion of the radius and 
ulna, with flail false joint; nonunion of the ulna in the 
upper half, with false movement; nor nonunion of the radius 
in the lower half, with false movement.  No such evidence of 
this type of nonunion is demonstrated on radiographic or 
other imaging studies.  For example, X-rays taken of the 
right wrist in June 1998 showed bony fragment at carpoulnar 
joint, most likely representing an unfused fracture of the 
styloid process; no other bony or joint pathology was seen.  
Subsequent X-rays taken of the right wrist in March 2003 
showed mild irregularity of the articular surfaces diffusely; 
un-united ossification centers or un-united fracture 
fragments at the tip of the ulnar and radius styloids; and 
irregular areas of radiolucency in the distal head of the 
ulna.  In addition, there is no evidence of the type of flail 
false joint, or false movement, required for the a rating in 
excess of 20 percent under Diagnostic Codes 5210 to 5212.

The September 2004 VA medical examination found there were no 
episodes of dislocation or recurrent subluxation; nor any 
constitutional symptoms of inflammatory arthritis.  
Similarly, the more recent June 2009 VA examination found 
there was no giving way of the right wrist; no instability; 
no incoordination; no episodes of dislocation or subluxation; 
no symptoms of inflammation; and no constitutional symptoms 
of arthritis.  Moreover, as detailed above, while he has 
decreased ulna and radial deviation, the range of motion 
testing on these examinations give no evidence of false 
movement.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent for his service-connected right wrist 
disorder under any of the potentially applicable Diagnostic 
Codes at any time during the pendency of this case.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether 
the Veteran is entitled to extraschedular ratings, and the 
Veteran has not raised the matter himself.  Moreover, while 
he is currently unemployed, the evidence, including the June 
2009 VA medical examination indicates this is due to a 
nonservice-connected back disorder, not the right wrist.  He 
also has no hospitalizations for his right wrist during the 
pendency of this case, or identified any other exceptional or 
unusual component of the right wrist to include at the June 
2007 hearing.  The Board therefore is without authority to 
consider the matter of extraschedular ratings.  The Veteran 
is free to raise this as a separate issue with the RO if he 
so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
service-connected disabilities.  Therefore, the Board finds 
that no further consideration of a TDIU is warranted.  














	(CONTINUED ON NEXT PAGE)




In sum, for the reasons stated above, the Board finds that 
the Veteran does not meet or nearly approximate the criteria 
for a rating in excess of 20 percent for his service-
connected right wrist disorder, even when taking into account 
his complaints of pain.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for service-connected 
right wrist disorder, currently rated as 20 percent 
disabling, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


